DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.

The Amendment Hasegawa Declaration filed by Applicant on 06/21/2022 is entered.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 06/21/2022  have been fully considered and they are found persuasive.

The rejection of claims 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

The rejection of claims 1-10 and 12-15 under 35 U.S.C. 103 as being unpatentable over JP 2017-014116 A (hereinafter “’116”) is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 1-15 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is ‘116. ‘116 teaches a skin cosmetic containing (A) a fine cellulose fiber composite; (B) an oil agent having an SP value of 7.2 to 15; and water wherein the fine cellulose fiber composite has a group bonded to a carboxy group of a fine cellulose fiber having a carboxy group (anionic group). See ‘116, Abstract. ‘116 further teaches the cellulose fibers of 4% by mass of a film covering the skin. See ‘116, [0112]. ’116 teaches the oil agent is 40% mass or less of the film composition. See ‘116, [0117]. ‘116 does not disclose a surface hardness of the film when measured with a microhardness meter or a sliding angle in the slippery surface film is 80° or less. Furthermore, ‘116 does not teach cellulose fibers bound to a functional group having a structure excluding an amino group moiety from an amino silicone compound.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh